Citation Nr: 1548593	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of sling palsy, left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In May 2009, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a hearing before the Board.  
  
In June 2013, the Board remanded this case for further development, including a VA examination.  As discussed below, the Board finds that a remand is necessary to obtain an addendum opinion to clarify the August 2013 examination report.  

Additionally, the Board notes that VA treatment records have been added to the Veteran's Virtual VA claims file since the issuance of the August 2013 Supplemental Statement of the Case (SSOC).  The VA treatment records added in July 2015 include medical evidence that is pertinent to the claim on appeal.  For example, March 2000 primary care notes show the Veteran complained of intermittent numbness in both hands.  There is no indication that either the Veteran or his representative waived consideration by the agency of original jurisdiction (AOJ) of the pertinent medical evidence that has been added to the Veteran's claims file since the issuance of the August 2013 SSOC.  Accordingly, a remand to have the RO initially consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that the Veteran's claim is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran underwent motor and sensory nerve conduction studies (NCS) in May 2000.  The impression was mild bilateral median neuropathy at the wrist (carpal tunnel syndrome), left worse than right.  In addition, there was evidence for a very mild right ulnar neuropathy across the elbow (cubital tunnel syndrome). 

In December 2007, the Veteran underwent an electromyogram (EMG) and NCS on the left upper extremity.  The impression was left ulnar mononeuropathy just distal to the elbow, and no evidence of myopathy or generalized peripheral neuropathy.  Only the foregoing findings were provided, with a note to see the full report on Vista.  On remand, the full report from the December 4, 2007 EMG and NCS is to be obtained and associated with the Veteran's claims file.

The Board notes that, in the August 2013 VA examination report, the examiner provided a medical opinion for secondary service connection; however, the rationale provided shows the opinion given was for direct service connection.  The examiner opined that the Veteran's ulnar neuropathy of the left upper extremity is less likely than not due to or the result of the Veteran's military service.  The examiner's rationale, in relevant part, was that "literature review (cited below) shows evidence of radial nerve injuries (secondary to rifle carrying, which is what was claimed in this case) and anterior interosseous injuries (secondary to wearing a shoulder sling for a shoulder dislocation, not what is claimed in this case), but NOT ulnar neuropathies.  [The Veteran's] only [left upper extremity] condition which has been documented by EMG is left ulnar neuropathy (2000, 2007)."

However, as noted above, the May 2000 NCS showed only very mild right, not left, ulnar neuropathy across the elbow.  Thus, a remand for an addendum opinion is necessary to ensure the examiner is basing his opinion on a correct factual basis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  In addition, the examiner is asked to discuss the May 2000 NCS and explain whether there are pertinent findings relating to the left upper extremity, and to reconcile it in relation to the December 2007 EMG and NCS.  The need for an examination is left to the discretion of the provider offering the addendum opinion.  

In the June 2013 remand, the Board requested that the examiner note the lay statements from the Veteran's brother and neighbor describing the Veteran's problems with his left arm during service.  The August 2013 examiner did not address these lay statements in his opinion; therefore, on remand, the examiner is to address them in the addendum opinion.

As stated above, additional VA treatment records have been added to the Veteran's Virtual VA claims file since the issuance of the August 2013 SSOC, some of which are pertinent to the present claim.  For example, March 2000 primary care notes show the Veteran complained of intermittent numbness in both hands.  Therefore, on remand, the AOJ is to review these records, readjudicate the claim, and furnish an SSOC if any benefits sought on appeal remain denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the full December 4, 2007 EMG and NCS report, and associated it with the Veteran's claims file. 

2.  After the above development has been completed, return the Veteran's file to the VA examiner who drafted the August 2013 report, if available, to obtain an addendum opinion.  If the examiner who drafted the August 2013 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is requested to provide an opinion and/or address the following:

(a)  Discuss the May 2000 NCS and explain whether there are pertinent findings relating to the Veteran's left upper extremity.  Reconcile the findings of the May 2000 NCS in relation to the December 2007 EMG and NCS.  

(b)  After review of the full December 2007 EMG and NCS report, state whether any testing was performed on the Veteran's right upper extremity, and, if so, state what the right upper extremity testing revealed in comparison to the left.    

(c)  Does the evidence of record show that it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ulnar neuropathy is the result of or related to an injury incurred in service, specifically to include the wearing of a gun sling too tightly and for too long on one occasion resulting in a numb arm?  In this regard, describe the expected course following the wearing of a gun sling too tightly and for too long on one occasion resulting in a numb arm. 

In providing the foregoing opinion, the examiner should specifically note the lay statements from the Veteran's brother and neighbor describing the Veteran's problems with his left arm during service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Readjudicate the claim after the development requested above has been completed and the VA treatment records added to the Veteran's Virtual VA claims file in July 2015 have been reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




